DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group II (claims 11-21) in the reply filed on February 10, 2022 is acknowledged.
Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected invention is not co-extensive with the search required for the features of the non-elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tokashiki (U.S. 2012/0052689).
Referring to Figures 1-2 and 6-7 and paragraphs [0030]-[0046], [0061]-[0071], Tokashiki discloses a plasma processing apparatus comprising:  a first electrode 112 that places a workpiece thereon (par.[0032]); a second electrode 114 that faces the first electrode (par.[0032]); a source power supply 122 configured to supply a source power to either the first electrode 112 or the second electrode (par. [0036]); a bias power supply 121 configured to supply a bias power to the first electrode having a frequency lower than a frequency of the source power (pars.[0036]-[0037]); a DC power supply 126 configured to supply a negative DC voltage to the second electrode 114 (par.0039]); and a controller 128 configured to control the source power supply, the bias power supply and the DC voltage supply (par.[0040]), wherein the negative DC voltage periodically repeats a first state (period 2) that takes a first voltage value V2 and a second state (period 1) that takes a second voltage value V1 having an absolute value smaller than the first voltage value (As broadly claimed and seen below in Figures 6-7, the first state starts at period 2), and the controller controls such that the first state of the negative DC voltage V2 is applied to the second electrode in a partial time period within each cycle of a signal (i.e. Note. A cycle includes periods 1-2) synchronized with a cycle of a radio frequency of the bias power (As seen below in Figure 7e, par.[0070], Note. A cycle includes periods 1-2), or in a partial time period within each cycle of a periodically varying parameter measured in a transmission path of the bias power, and the second state of the negative DC voltage is applied to the second electrode continuously with the first state of the negative DC voltage.

    PNG
    media_image1.png
    920
    737
    media_image1.png
    Greyscale

Alternatively, in another embodiment Figure 6, with regards to applying the first state of the negative DC voltage in a partial time period within each cycle (Note. A cycle includes periods 1-2), since the claim language is open and not limited to only a partial time period, as broadly claimed, a negative DC voltage applied during the whole time within each cycle anticipates or obviously includes a partial period.

    PNG
    media_image2.png
    934
    795
    media_image2.png
    Greyscale

With respect to claim 12, the plasma processing apparatus of Tokashiki further includes wherein the controller 128 creates a signal that is synchronized with the cycle of the radio frequency of the bias power or a synchronization signal that is synchronized with the periodically varying parameter, generates a DC power supply control signal for outputting the DC voltage from the synchronization signal, and transmits the generated control signal to the DC power supply (Figs 2, 6-7, pars. [0040]-[0043]). 
With respect to claim 13, the plasma processing apparatus of Tokashiki further includes wherein the periodically varying parameter is a voltage, a current, an electromagnetic field, a variation of light emission of generated plasma, or a variation of sheath thickness of plasma on the workpiece (Figs 2, 6-7, pars. [0040]-[0043]).  
With respect to claim 14, the plasma processing apparatus of Tokashiki further includes wherein the partial time period includes a timing when the signal synchronized with the cycle of the radio frequency of the bias power or the periodically varying parameter becomes a positive peak (Fig. 7e). 
With respect to claim 15, the plasma processing apparatus of Tokashiki further includes wherein the controller intermittently stops the negative DC voltage in an independent cycle from the cycle of the signal synchronized with the cycle of the radio frequency of the bias power or the periodically varying parameter (Figs 2, 6-7). 
With respect to claim 16, the plasma processing apparatus of Tokashiki further includes wherein the controller intermittently stops the bias power in an independent cycle from the cycle of the negative DC voltage (Figs 2, 6-7). 
With respect to claim 17, the plasma processing apparatus of Tokashiki further includes wherein the controller intermittently stops the negative DC voltage in an independent cycle from the cycle of the signal synchronized with the cycle of the radio frequency of the bias power or the periodically varying parameter, intermittently stops the bias power in an independent cycle from the cycle of the negative DC voltage, and synchronizes the intermittently stopping of the negative DC voltage and the intermittently stopping of the bias power (Figs 2, 6-7).
With respect to claim 18, the plasma processing apparatus of Tokashiki further includes wherein the bias power has a sine waveform, a pulse waveform or a tailored waveform (Figs. 2, 6-7).
With respect to claim 19, the plasma processing apparatus of Tokashiki further includes wherein the first state takes two or more voltage values (Figs. 7a-d). 
With respect to claim 20, the plasma processing apparatus of Tokashiki further includes wherein the two or more voltage values of the first state have different levels (Figs 2, 6-7). 
With respect to claim 21, the plasma processing apparatus Tokashiki further includes wherein a voltage value of the second state V1 is 0 (par.[0046]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, and 10-15 of U.S. Patent No. 11,201,034 in view of Honda et al. (U.S. 2009/0242516).
Although the claims at issue are not identical, they are not patentably distinct from each other because they represent the same invention and identical limitations are obvious over Honda et al.  Hence, U.S. Patent No. 11,201,034 discloses all of the claimed limitation except is silent on a DC power supply configured to supply a negative DC voltage to the second electrode.
Referring to the paragraphs [0018], [0044], [0047], [0080], Honda et al. teach that it is an obvious design arrangement, that will produce the same effect, to have a DC power supply configured to supply a negative DC voltage to the second electrode in order to achieve the desired etching characteristics (par.[0080]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, with reasonable expectation of success, to modify the apparatus of U.S. Patent No. 11,201,034 such that a DC power supply configured to supply a negative DC voltage to the second electrode as taught by Honda et al. since it is an obvious design arrangement that will produce the same effect and achieve the desired etching characteristics.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
Claims 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,672,589 in view of Honda et al. (U.S. 2009/0242516).
Although the claims at issue are not identical, they are not patentably distinct from each other because they represent the same invention and identical limitations are obvious over Honda et al.  Hence, U.S. Patent No. 10,672,589 discloses all of the claimed limitation except is silent on a DC power supply configured to supply a negative DC voltage to the second electrode.
Referring to the paragraphs [0018], [0044], [0047], [0080], Honda et al. teach that it is an obvious design arrangement, that will produce the same effect, to have a DC power supply configured to supply a negative DC voltage to the second electrode in order to achieve the desired etching characteristics (par.[0080]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, with reasonable expectation of success, to modify the apparatus of U.S. Patent No. 10,672,589 such that a DC power supply configured to supply a negative DC voltage to the second electrode as taught by Honda et al. since it is an obvious design arrangement that will produce the same effect and achieve the desired etching characteristics.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
Claims 11-13, 15-17, and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/531,348.
Although the claims at issue are not identical, they are not patentably distinct from each other because they represent the same invention and identical limitations.
This is a provisional nonstatutory double patenting rejection.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/790,128.
Although the claims at issue are not identical, they are not patentably distinct from each other because they represent the same invention and identical limitations.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art, either singly or in combinations, fails to anticipate nor render obvious wherein the first state of the negative DC voltage overlaps with a positive peak of the bias power in the partial time period.
Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that the duration of the negative DC (i.e. V2) overlaps with an output period of the first high frequency power.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., duration of the negative DC (i.e. V2) overlaps with an output period of the first high frequency power) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, as broadly claimed, claim 1 simply requires applying the negative DC voltage to the second electrode during a cycle (i.e. Period 1 and 2 or on/off period) of the bias power.  Therefore, the apparatus of Tokashiki satisfies the claimed requirements.

Applicant has argued that Tokashiki fails to disclose that an ON state and an OFF state of the negative DC are synchronized with the high frequency power signal during one cycle of the high frequency power signal.
However, it should noted that the Examiner considers “a cycle of a radio frequency of the bias power” as Period 1 and 2 or the on/off period.  Thus, as stated above and as broadly claimed, claim 1 simply requires applying the negative DC voltage to the second electrode during a cycle (i.e. Period 1 and 2 or on/off period) of the bias power.  Additionally, claim 1 fails to require that “a cycle” is limited to just the on period of the bias power.  Therefore, the apparatus of Tokashiki satisfies the claimed requirements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716